EXAMINER'S AMENDMENT 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roberto Rios Cuevas on 4/21/2022.

The application has been amended as follows: 

Claim 1. A poultry
a substantially rounded rectangular plate with an upper ridge forming a coupling slot; 
a hopper having a plurality of lower fins with an edge at a tip and which are configured to be inserted into the coupling slot, a plurality of side and upper openings to allow internal washing, and an upper hole with lateral reinforcements; 
a circular flange having lateral ends that couples releasably, in its lower part a substantially square hollow throat with projections or stops at its lower end, wherein said flange and throat are divided into two parts to be inserted into said upper hole in said hopper and are held therein by said projections or stops, and wherein said flange comprises at its lower part right and left reinforcing ears each having a semicircular cutout; and 
a substantially cylindrical clamp conformed by an upper and lower half, each in the shape of a half- round, wherein each of said upper and lower halves is divided into three sections front, central and rear, by peripheral ridges, wherein the lower half comprises an orifice for receiving food in the central section, wherein said upper half comprises in its front section retaining and coupling means of a securing element; and a T-shaped curved tongue that slides through said peripheral ridges and over a groove in an outer surface of said lower half, wherein said tongue comprises adjacent to its rear end a through hole, and at its front end a tongue gripping media for better handling thereof, wherein said tongue has the function of opening and closing the passage of food through the food receiving orifice, 
wherein when the feeder is rotated, either clockwise or counter-clockwise, to be placed in its resting or washing position at approximately 160⁰ or 70⁰, depending on the direction in which it is turned, said feeder is maintained and secured in said position by means of said securing element, by rotating the flange on the central section of the clamp, so that said retaining and coupling means coincides with the respective semicircular cutout of the right or left reinforcing ear of said flange according to the direction in which the feeder is rotated and inserting said securing element through said retaining and coupling means and semicircular cutout.

Claim 11. A poultry 
a substantially rounded rectangular plate with an outwardly curved peripheral ridge forming a coupling slot; 
a hopper comprising a plurality of lower fins joined at their free end by a grid, wherein said grid has a substantially concave shape with a coupling hook at its end configured to be fixedly coupled on the peripheral ridge to form a single element; wherein said grid comprises in one of its corners a release opening that forms
a circular flange having lateral ends that couple hole in said hopper and are held therein by said projections or stops, and wherein said flange comprises at its lower part right and left reinforcing ears each having a semicircular cutout; and 
a substantially cylindrical clamp conformed by an upper and lower half each in the shape of a half-round, wherein each of said upper and lower halves is divided into three sections[[,]] front, central and rear, by peripheral ridges, wherein the lower half comprises an orifice for receiving food in the central section; wherein said upper half comprises in its front section retaining and coupling means of securing element; and a T-shaped curved tongue that slides through said peripheral ridges and over a groove in an outer surface of said lower half, wherein said tongue comprises adjacent to its rear end a through hole, and at its front end a tongue gripping media for better handling thereof, wherein said tongue has the function of opening and closing the passage of food through the food receiving orifice, 
wherein when the feeder is rotated, either clockwise or counter-clockwise, to be placed in its resting or washing position at approximately 160⁰ or 70⁰, depending on the direction in which it is turned, said feeder is maintained and secured in said position by means of said securing element, by rotating the flange on the central section of the clamp, so that said the retaining and coupling means element through said retaining and coupling means and semicircular cutout.

Claim 12. The poultry feeder with double-directional rotation according to claim 11, wherein said peripheral ridge comprises at one of its corners two laterally extending fitting projections; and wherein each of said releasing sections comprises, 

Claim 13. The poultry feeder with double-directional rotation according to claim 11, wherein said plate comprises in its interior a central longitudinal hump which further comprises a depression in the center thereof with a flat surface, which has the function of uniformly distributing the food throughout the plate.

Claim 14. The poultry feeder with double-directional rotation according to claim 11, wherein said throat is narrower in its upper section and wider in its lower section, wherein said narrow section facilitates the introduction and coupling of the two parts of the throat into the upper hole.

Claim 15. The poultry feeder with double-directional rotation according to claim 14, wherein said wider section of the throat prevents the two parts of the throat the flange from decoupling 

Claim 16. The poultry feeder with double-directional rotation according to claim 11, wherein said lower half further comprises a pair of longitudinal grooves or channels spaced apart at approximately 45⁰, that are to be attached to tubes with seam or rim in any sense so as not to have to flip the feeder.

Claim 17. The poultry feeder with double-directional rotation according to claim 11, wherein said tongue gripping media 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious a poultry feeder as claimed in detail, particularly the feature of the semi-circular cutouts located on the left and right ears of the flange, the upper half of the clamp comprising retaining and coupling means of the securement element on its front section, the feeder being rotated either clockwise or counter-clockwise that includes a resting and washing position at approximately 160⁰ or 70⁰, and the interaction between the semi-circular cutouts interactions with the retaining and coupling means of the securement element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643